MCOURT OF APPEALS
                                                       12th Court of Appeals District




                                                        CATHY S. LUSK, C



                                                                            FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                            COANo. 12-14-00205-CR
8/26/2015
LUSK, CHARLES EDWARD Tr. Ct. No. 241-0127-14                                    nnnco7iC
                                                                                PD-0687-15

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                        Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *